UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0344424 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2372-A Qume Drive, San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 428-9725 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FileroAccelerated FileroNon- Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the Registrant’s Common Stock, $.001 par value, outstanding at November 30, 2010 was 64,832,354. NEOMAGIC CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Unaudited Condensed Consolidated Statements of Operations Three and Nine months ended October 31, 2010 and November 1, 2009 1 Condensed Consolidated Balance Sheets October 31, 2010 (unaudited) and January31, 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows Nine months ended October 31, 2010 and November 1, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1A. Risk Factors 18 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Certifications Attached Part I. FINANCIAL INFORMATION Item 1. Financial Statements NEOMAGIC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended October 31, November 1, October 31, November 1, Net revenue $ Cost of revenue Gross profit Operating expenses: Research and development 62 ) Sales, general and administrative Restructuring expense (income) — ) — ) Total operating expenses Operating income (loss) ) 56 ) ) Other income (expense), net: Interest income and other 1 — 2 25 Gain (loss) from change in fair value of warrant liability — (7 ) 2 (7 ) Gain on debt forgiveness — — Profit (loss) before income taxes ) ) Income tax provision — Net income (loss) $ ) $ $ ) $ Basic and diluted net income (loss) per share $ $ $ ) $ Weighted average common shares outstanding basic and diluted The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 1 NEOMAGIC CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) October 31, January 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ 31 Accounts receivable, less allowance for doubtful accounts of $0 at October 31, 2010 and January 31, 2010 83 Inventory, net 91 Prepaid deposits 5 5 Prepaid expenses 13 44 Total current assets Property, plant, and equipment 4 5 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Income taxes payable 40 40 Warrant liability — 2 Other accruals Total current liabilities Commitments and contingencies (Note 10) Stockholders’ deficit: Preferred stock, $.001 par value: Authorized shares—2,000,000 Issued and outstanding shares – none at October 31, 2010 and January 31, 2010 — — Common stock, $.001 par value: Authorized shares—200,000,000 Issued and outstanding shares – 64,832,354 at October 31, 2010 and 38,051,394 at January 31, 2010 65 38 Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 2 NEOMAGIC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 31, November 1, (in thousands) Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 1 — Decrease in patents payable — ) Gain (loss) from change in fair value on revaluation of warrant liability (2 ) 7 Gain on debt forgiveness — ) Net recoveries on inventory ) — Stock-based compensation Provision for allowance for bad debts 8 Changes in operating assets and liabilities: Accounts receivable ) Inventory 50 30 Prepaid and other current assets 31 6 Interest receivable (2 ) — Accounts payable ) Accrued compensation and related benefits ) ) Commissions payable ) — Other accruals 42 Net cash used in operating activities ) ) Investing activities Purchases of short-term investments ) — Maturities of short-term investments — Net cash provided by investing activities 2 — Financing activities Net proceeds from issuance of common stock Net cash provided by financing activities Net increasein cash and cash equivalents Cash and cash equivalents at beginning of period 31 Cash and cash equivalents at end of period $ $ Supplemental schedules of cash flow information Cash paid during the quarter for: Interest $ — $ — Taxes paid $ — $ — Supplemental disclosure of non-cash investing activities: Change in fair value of marketable equity securities $ — $ — Issuance of common stock related to debt settlement $ — $ 25 The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 3 NEOMAGIC CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and include the accounts of NeoMagic Corporation and its wholly owned subsidiaries (collectively “NeoMagic” or the “Company”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. In the opinion of the Company, the financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial position at October 31, 2010, and the operating results for the three and nine months ended October 31, 2010 and November 1, 2009 and cash flows for the nine months ended October 31, 2010 and November 1, 2009. These financial statements and notes should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended January 31, 2010, included in the Company’s Form 10-K filed with the Securities and Exchange Commission on May 17, 2010. In February 2009, the Company’s subsidiaries in Israel and India became inactive.NeoMagic is not involved with any variable interest entities. Intercompany accounts and transactions have been eliminated. The Company does not believe its current cash and cash equivalents will satisfy its projected cash requirements through the next twelve months and there exists substantial doubt about the Company’s ability to continue as a going concern without a substantial investment or a significant increase in sales. The audit report of our independent registered public accounting firm with respect to our fiscal year ended January 31, 2010, included an explanatory paragraph for a “going concern”. During the quarter ended October 31, 2010, the Company decreased its cash expenditures by reducing employees’ compensation by 21%.The Company is taking steps to generate cash by seeking funding from strategic partners and further equity financing. While we may secure financing independently, the Company is currently in talks with several groups who specialize in financing Silicon Valley high-tech companies. We anticipate finalization of our strategy in pursuing further financing during our fourth quarter ended January 30, 2011.We cannot assure you that further financing will be available on acceptable terms or at all. The adequacy of the Company’s resources will depend largely on its ability to complete additional financing and its success in re-establishing profitable operations and positive operating cash flows. The results of operations for the nine months ended October 31, 2010 are not necessarily indicative of the results that may be expected for the year ending January 30, 2011. The Company’s fiscal year end is the last Sunday in January. The third fiscal quarters of 2011 and 2010 ended on October 31, 2010 and November 1, 2009, respectively. The Company’s quarters generally have 13 weeks. The third quarter of fiscal 2011 and fiscal 2010 had 13 weeks. The Company’s fiscal years generally have 52 weeks. Fiscal year 2011 has 52 weeks and fiscal year 2010 had 53 weeks. 2. Stock-Based Compensation At October 31, 2010, the Company had several stock-based employee compensation plans, including stock option plans and an employee stock purchase plan. Stock options may be issued to directors, officers, employees and consultants (“Service Providers”) under the Company’s 2003 Stock Option Plan, as amended, Amended 1998 Stock Option Plan, and 1993 Stock Option Plan. The stock options generally vest over a two-year period or a four-year period, have a maturity of six years or ten years from the issuance date, and have an exercise price equal to the closing price on the “pink sheets” of the common stock on the date of grant. Generally, unvested options are forfeited 30 to 90 days from the date a Service Provider ceases to be a Service Provider, or in the case of death or disability, the post-exercise period may extend for a period of up to 12 months. To cover the exercise of vested options, the Company issues new shares from its authorized but unissued share pool. At October 31, 2010, approximately 19,812,877, 96,921 and 2,800 shares of the Company’s registered common stock were reserved for issuance under the 2003 Stock Option Plan, as amended, Amended 1998 Stock Option Plan, and 1993 Stock Option Plan, respectively. 4 In accordance with the 2003 Stock Plan, as amended (the “2003 Plan”), the Board of Directors may grant nonstatutory stock options and stock purchase rights to employees, consultants and directors. Incentive stock options may be granted only to employees. The 2003 Plan terminates in 2013. The Board of Directors determines vesting provisions for stock purchase rights and options granted under the 2003 Plan. Stock options expire no later than ten years from the date of grant. Generally stock options vest over a period of four years when granted to new employees. In the event of voluntary or involuntary termination of employment with the Company for any reason, with or without cause, all unvested options are forfeited and all vested options must be exercised within a 90-day period or as set forth in the option agreement, or they are forfeited. Certain of the options and stock purchase rights are exercisable immediately upon grant. However, common shares issued on exercise of options before vesting are subject to repurchase by the Company. As of October 31, 2010, no shares of common stock were subject to this repurchase provision. Other options granted under the 2003 Plan are exercisable during their term in accordance with the vesting schedules set forth in the option agreement. Under the 1998 Nonstatutory Stock Option Plan (the “1998 Plan”), the Board of Directors may grant nonstatutory stock options to employees, consultants and officers. The 1998 Plan terminated automatically in June 2008. No additional options may be granted under the 1998 Plan. Under the 1993 Stock Plan (the “1993 Plan”), the Board of Directors may grant incentive stock options to employees and nonstatutory stock options and stock purchase rights to employees, consultants and directors. The 1993 Plan terminated as to future grants in September 2003. No additional options may be granted under the 1993 Plan. Stock Compensation Expense Stock-based compensation expense, recorded in cost of revenue, research and development expenses, and sales and general and administrative expenses, represents the amortization of the fair value of share-based payments made to employees, members of our board of directors and other service providers in the form of stock options and purchases under the employee stock purchase plan, as we adopted the provision of ASC 718, “Share-Based Payment”, on the first day of fiscal 2007. The fair value of stock options granted and rights granted to purchase our common stock under the employee stock purchase plan is recognized as expense over the requisite service period. The following table shows total stock-based compensation expense included in the accompanying Condensed Consolidated Financial Statements for the three and nine months ended October 31, 2010 and November 1, 2009. Three Months Ended Nine Months Ended October 31, November 1, October 31, November 1, (In thousands) Cost of revenue $
